NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner Interview
An examiner interview was held on 11/30/2021 (see Applicant-Initiated Interview Summary PTO-413 form dated 12/3/2021).

Response to Amendment
The amendment dated 12/7/2021 has been entered and considered for this Office Action.

Reasons for Allowance
Claims 21-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21 (and dependent claims thereof): Within the context of a surgical method, comprising:
non-movably attaching a first radio frequency (RF) module to a patient at a first location;
positioning a surgical instrument relative to the patient, the instrument having at least a second RF module attached thereto; and
advancing the surgical instrument towards the patient along an actual trajectory while providing a notification to the user of the surgical instrument whether the actual trajectory of the surgical instrument is aligned with a predetermined trajectory,
the prior art of record does not teach or reasonably suggest the details of how the predetermined trajectory is established as particularly claimed; namely,
taking an image of the patient and the surgical instrument to verify a position of the surgical instrument relative to the patient, said image including the first radio frequency module and the second radio frequency module; and
receiving a signal from a user to set the predetermined trajectory based on the position of the surgical instrument1.

Ben-Haim et al., US 6,314,310 B1 (cited in previous Office Actions) teaches the following at col. 16, lines 39-53:
Further preferably, controls 50 may be used to program a desired course 72, marked by a dash-dot line in FIG. 3, that needle 36 is to follow into intervertebral space 34. Course 72 is programmed, for example, by indicating to computer 48 an entry point 74 and a terminal point 76 for insertion of the needle. These data are then displayed on image 60 to aid in alignment of guide 38 with course 72, and to track the progress of needle 36 along the course. Preferably, computer 48 issues an audible alarm if needle 36 deviates from course 72 by more than a predetermined tolerance and/or cues the surgeon as to the required course correction. Additionally or alternatively, if guide 38 is suitably automated and connected to computer 48, the computer may automatically control and adjust the guide to position needle 36 at an appropriate angle.
via controls 50) to set a predetermined trajectory (desired course 72), Ben-Haim et al. do not teach that the desired course 72 is set based on the position of the surgical instrument construed as noted in footnote 1 above.

Stone et al., US 2005/0021044 A1 (cited in previous Office Actions) teach:
positioning a surgical instrument (aligning instrument 300, Fig. 17) relative to a patient (steps 372, 374, and 376, Fig. 19A; ¶ [0082]-[0083]), the instrument having at least a position/orientation tracking module (device 10);
receiving a signal from a user to set a predetermined position/orientation based on the position/orientation of the surgical instrument (step 378, Fig. 19A; ¶ [0083]-[0084]); and
positioning the surgical instrument towards the patient in an actual position/orientation while providing a notification to the user of the surgical instrument whether the actual position/orientation is aligned with the predetermined position/orientation (steps 380, 382, 384, 386, Fig. 19A-19B; Fig. 18; ¶ [0084]).
It is noted that the desired position/orientation that is set/calibrated by pressing the “zero” button (¶ [0083]-[0084]) does not read on a “trajectory” per se. in the context f hip replacement surgery, Stone et al. are concered with aligning a prosthetic acetabular cup in the pelvis of a patient in a proper potion/orientation and is not so concerned with the path/trajectory of the prosthetic (and any surgical instrument used to apply such prosthetic) may travel to arrive at the desired position/orientation. It does not appear to really matter how the prosthetic arrives at the proper position/orientation; only that it does.
von Jako et al., US 2008/0161680 A1 is additionally cited as relevant to the invention as disclosed and claimed. von Jake et al. teaches at ¶ [0041], [0042], and [0052]-[0054]:
[0041] FIG. 3 is an exemplary flow diagram of an embodiment of a method 300 for precise positioning of an implant. This method is accomplished with the use of a surgical navigation system, planning software, and at least one imaging system. The surgical navigation system with the addition of specific surgical navigation planning software coupled with key instruments in the placement of motion preservation implant devices, the surgeon will preoperatively and intraoperatively be able to plan and guide implant devices to patient specific anatomical dimensions and alignments with less need for estimations, X-ray and with greater confidence and speed. The surgical navigation system provides the custom interfaces to the surgical instruments that drive the precise placement of various implants, such as vertebral interbody devices, for both lumbar and cervical spine as well as the thoracic spine, as necessary.
[0042] The method includes performing preoperative imaging and planning prior to an implant surgery 302, performing intraoperative navigation for the precise placement of an implant 304, and performing an immediate intraoperative review to confirm the implant position 306. Use of preoperative and intraoperative surgical navigation software may assist in the planning and placement of implants based on patient specific anatomy to improve the longevity of a motion preservation implant.
[0052] FIG. 6 is an exemplary diagram 600 of a front view of a portion of anatomy illustrating placement of an artificial disc prosthesis 650. A final step in the process is an immediate intraoperative review of the implant position, using for example a 3D fluoroscopic X-ray imaging system, to confirm the implant position before closing the surgical incision. The position and orientation of the implant is compared to the original disc in pre-operative planning, and the ideal position and orientation determined during measurements and calculations determined during the navigated surgical procedure. This review image may be based on a 3D live image such as from an intraoperative CT scanner or a 3D fluoroscopic acquisition system. The goal is to check, compare and save the implant position before closure of the incision.
[0053] FIG. 7 is an exemplary flow diagram of an embodiment of a method 700 for precise positioning of an implant. The method 700 includes performing pre-operative planning and imaging 702. Planning software measures with accuracy any clinical anatomy parameters needed for implant placement. A next step is creating an incision and attaching microsensors to bones of anatomy being operated on 704. At least one microsensor (microcoil, microarray, etc.) may be removably attached to the bones for tracking range of motion of anatomy and navigate placement of the implant. A next step includes performing intraoperative imaging of anatomy being operated on 706. An imaging system is used to provide 
[0054] In an embodiment of a method for performing a TDR, a surgeon performs pre-operative planning and imaging. Planning software is used to track placement of implants, including insertion of artificial disc prosthesis or an interbody cage. The planning software creates a virtual template of the implant and provides simulation of placement of the implant. The system may include adding at least one microsensor to the vertebral bodies for tracking movement of the vertebral bodies. Imaging is performed to estimate endplate size and angle. An incision is made. A discectomy is performed to remove damaged or diseased disc. Instrumentation is used to hold disc space open. Endplate preparation is performed. Planning software is used to create template of surface of each bone end plate. May need to shave bone to create flat surfaces for endplates. Markers are placed to help determine axial midline, sagittal midline, and disc space depth and width to create template for disc. Simulation and trialing is performed to determine correct type, size, and position for endplates and core, and range of motion. Planning software takes into account patient and implant range of motion, implant dimensions, and patient anatomy. Verify correct placement of trial. Navigation is used during trial placement and to place disc prosthesis, including endplates and core into disc space. Plan and track ideal midline and depth placement of two endplates. Plan and track ideal transverse and dorsal depth position for core. The planning software may include S1 slope planning software, bone morphing endplate software, and virtual template software. The endplates may need to be non-parallel to accommodate the natural curve of spine. The final position of artificial disc prosthesis is confirmed and verified using an imaging system. This includes an immediate intraoperative review of the implant position to confirm the implant position before closing the surgical incision. The incision is closed.
not teach or reasonably suggest to the ordinarily skilled artisan that the verified position of the surgical instrument forms the basis of setting a predetermined trajectory within the context of the claimed “advancing” step.

Regarding claim 32 (and dependent claims thereof): Within the context of a surgical method, comprising:
positioning a surgical instrument relative to a patient;
advancing the surgical instrument toward the patient along an actual trajectory; and
providing a notification to a user of the surgical instrument whether the actual trajectory of the surgical instrument is aligned with a predetermined trajectory,
the prior art of record does not teach or reasonably suggest the details of how the predetermined trajectory is established as particularly claimed; namely,:
taking an image to verify a position of the surgical instrument relative to the patient;
locating a plurality of radio frequency modules in the image, the plurality of radio frequency modules being positioned at a non-movable location relative to the patient;
adjusting the position of the instrument relative to the patient based on the image; and
receiving a signal from a user to set a predetermined trajectory based on the position of the surgical instrument2,
which is substantially the same as the allowable subject matter discussed above regarding claim 21. Accordingly, claim 32 (and dependent claims thereof) is allowed for the same reasons discussed above regarding claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term “the position of the surgical instrument”, which forms the basis of setting the predetermined trajectory, is construed to mean the verified position of the surgical instrument (i.e., the position of the surgical instrument verified by the image of the patient and the surgical instrument) because antecedent basis for the term in question is provided by the step of “taking an image of the patient and a surgical instrument to verify a position of the surgical instrument relative to the patient, said image including the first radio frequency module”.
        2 The term “the position of the surgical instrument”, which forms the basis of setting the predetermined trajectory, is construed to mean the verified and adjusted position of the surgical instrument ()